The following is an Examiner's statement of reasons for allowance: there is no teaching or suggestion in the prior art of record for a package formed of flexible polymeric film, enclosing and wrapping a stack of folded disposable absorbent articles, the package comprising an approximate rectangular cuboid shape, at least one seam extending from the top to the bottom surfaces of one of the side walls, a first perforation line extending from the seam partway along the front wall, a second perforation line extending from the seam partway along the rear wall, a stress dispersion area between the first perforation line and the second perforation line, and the stress dispersion area extends over the seam and is at least 8 mm long, and other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUAN K BUI/
Primary Examiner, Art Unit 3736